DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-8 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3, 15, and 16 details that the target vehicle “…is stopped in a middle of moving…”  It is not understood what is meant or encompassed by this limitation, rendering the claim indefinite.
Subsequently, all claims descendent are rejected under identical grounds due to dependency and/or similar recitations.
For purpose of examination, it will be inferred that the intent of the language was to encompass a vehicle stopped in a lane of travel.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emura (US 2021/009117).
Regarding claim 1, Emura discloses an apparatus for controlling autonomous driving of a vehicle (autonomously driven vehicle apparatus, method, and system; Emura at Fig. 1, abstract), the apparatus comprising:
A processor (controller 41 and/or controller 30 contains a processor; Emura at 0033, 0037) configured to control autonomous driving (independently or at the control of controller 41, controller 31 controls the vehicle; Emura at 0035).
A storage configured to store data and an algorithm to be executed by the processor to control the autonomous driving (both controllers maintain internal storage, as well as storage 42 or 32; Emura at 0034, 0035, 0037, 0038), wherein the processor is configured to: determine whether a target vehicle is stopped (preceding vehicle 102 is parked; Emura at 0044), where the target vehicle is in front of a host vehicle and travelling in a travelling lane of the host vehicle (Emura at Figs. 3A, 3B); and when the target vehicle is stopped, perform a passing control (vehicle is autonomously controlled on avoidance path 300 to pass the parked vehicle; Emura at 0046, 0050, 0051).

Regarding independent claims 12 and 14, Emura discloses a system and method (driving assist system and method; Emura at abstract, 0007) comprising:
A sensing device configured to sense a position of a host vehicle in a travelling lane and a target vehicle in front of the host vehicle (obstacle, a parked vehicle, detected in lane of travel of host vehicle detected by environment sensors; Emura at 0032, 044).
A vehicle autonomous driving control apparatus configured to: determine whether the target vehicle is stopped, based on sensing information from the sensing device; determine whether the target vehicle is stopped due to (being) parked; and when the target vehicle is stopped, perform a passing control (avoidance path generated to avoid the parked vehicle, and the host vehicle is autonomously controlled along the avoidance path; Emura at 0044, 0045, 0048).

Regarding claim 2, Emura discloses wherein the processor is configured to: determine whether the target vehicle is stopped due to (being) parked (vehicle is parked; Emura at 0044).

Regarding claim 3, as best understood, Emura discloses wherein the processor is configured to: determine whether the target vehicle is stopped in a middle of moving (vehicle is determined to be parked in a lane of travel; Emura at 0044).

Regarding claims 4, 15, and 16, as best understood, Emura discloses when the target vehicle is stopped in the middle of moving, determine at least one of a position of a present travelling lane, and determine whether the target vehicle is stopped due (to being) parked (collision probability generated as a function of detected vehicle parked in the current lane of travel for the host vehicle; Emura at Fig. 3A, 3B, 5A, 0007, 0044).

Regarding claim 7, as best understood, Emura discloses determine at least one of a position of a present travelling lane (vehicle situation information including a current lane of travel; Emura at 0032), a direction of a front/rear surface of the target vehicle (relative position of target object, i.e. preceding vehicle traveling in the current lane of travel; Emura at 0031, 0032, 0049) and determine whether the target vehicle is stopped due to (being) parked, when the target vehicle has been already stopped (Emura at 0044).

Regarding claim 9, Emura discloses immediately perform the passing control of the host vehicle when the target vehicle is parked (vehicle travels avoidance path, avoidance path a function of TTC; Emura at 0023, 0045).

Regarding claim 13, Emura discloses a camera configured to photograph the target vehicle; and a radar sensor configured to sense movement of the target vehicle (Emura at 0032).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, as cited above, and further in view of Ito (US 2020/0139966).
Regarding said claims, as best understood, while Emura discloses determining that the vehicle is parked in a state that the position of the present traveling lane is an outermost lane of traveling lanes (e.g. Emura at Fig. 3A and 3B), but is silent as to wherein the processor is configured to: determine that the target vehicle is parked based on at least one of followings: the target vehicle is in a reverse direction; the trunk is open; the side mirror is closed; the tire alignment direction of the target vehicle is uniform; or the lamp of the target vehicle is turned off (Emura determines if preceding vehicle is parked, but does not go into sufficient detail on how the determination is made).
	Ito, in a similar invention in the same field of endeavor, teaches a parked vehicle determination device, wherein the parked vehicle determination can be made as an observation of an unlit brake lamp of the vehicle (Ito at 0027).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Emura with the determination of Ito.  Doing so would provide for a multitude of sensed inputs to more accurately determine if the preceding vehicle is parked.

Claim Objections
5a.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
5b.	Upon resolution of the above 35 U.S.C. 112(b) issues, claims 5, 6, and 16, as best understood, will objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 17 and 18 will also be objected to due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        05 May 2022